Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR20130114400) in view of Kotani (JPH07242465), using the attached original documents and translations.
Regarding claim 1, Cho teaches:
A method of manufacturing a diesel particulate filter having an improved coefficient of thermal expansion ([0001] – [0002]), the method comprising: 
a molding step of molding a cordierite mixture ([0020]); 
a heating step of heating a molded product manufactured by the molding step ([0021]); and 
a firing step of firing the molded product heated in the heating step ([0020]).

Cho does not teach:
wherein, in the heating step, the molded product manufactured by the molding step is heated up to 1410°C and is heated at a temperature increase rate of 1°C/min or less in a temperature range of 1200 to 1280°C.

However, Kotani, in a similar field of endeavor, a method of manufacturing cordierite honey-comb ceramics, teaches:
wherein, in the heating step, the molded product manufactured by the molding step is heated up to 1410°C and is heated at a temperature increase rate of 1°C/min or less in a temperature range of 1200 to 1280°C ([0019]). The cited range of 1000°C. to 1300°C. and the cited rate of 100°C./hr or less from Kotani are overlapping with the claimed ranges and values in the absence of unexpected results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating step of Cho to incorporate the teachings of Kotani and heat the molded product in a specific range at a specific rate. The purpose, as stated by Kotani, being so that the solid solution can be sufficiently dissolved in ([0019], lines 228-229).

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Regarding claim 2, Cho in view of Kotani teaches the limitations of claim 1, which claim 2 depends on. Kotani further teaches:
wherein the heating step is performed at a temperature increase rate of 0.25°C/min or less in a temperature range of 1200 to 1280°C ([0019]). The cited range of 1000°C. to 1300°C. and the cited rate of 100°C./hr or less from Kotani are overlapping with the claimed ranges and values in the absence of unexpected results.

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 


Regarding claim 3, Cho in view of Kotani teaches the limitations of claim 1, which claim 3 depends on. Cho further teaches:
wherein the cordierite mixture is prepared by mixing 100 parts by weight of cordierite, 10 to 20 parts by weight of walnut, 1 to 2 parts by weight of graphite, 4 to 6 parts by weight of a binder, 1 to 2 parts by weight of polyvinyl alcohol, 0.1 to 1 part by weight of triethylene glycol, and 0.1 to 1 part by weight of a lubricating oil ([0007], lines 77-81).

Regarding claim 4, Cho in view of Kotani teaches the limitations of claim 1, which claim 4 depends on. Cho further teaches:
wherein, in the molding step, the cordierite mixture is molded into a honeycomb structure ([0007], lines 81-84).

Regarding claim 5, Cho in view of Kotani teaches the limitations of claim 1, which claim 5 depends on. Cho further teaches:
wherein, in the firing step, the molded product heated in the heating step is fired at 1410 to 1440°C for 12 to 24 hours ([0007], lines 86-89). The cited range of 1350°C. to 1410°C.for 14 to 18 hours from Cho overlaps with the claimed range and time in the absence of unexpected results.

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Regarding claim 6, Cho in view of Kotani teaches the limitations of claim 1, which claim 6 depends on. Cho further teaches:
Wherein, in the firing step, carbon dioxide or nitrogen is injected in an amount of 10 L/min ([0007], lines 89-91).

Regarding claim 7, Cho in view of Kotani teaches:
A diesel particulate filter having an improved coefficient of thermal expansion, manufactured by the method according to claim 1. This is rejected by the rejection of claim 1 seen above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748